DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Receipt is acknowledged of the Applicant's response filed on 2/23/21. Claim 5 has been amended. Claims 9 and 11 – 20 have been cancelled. Claims 1 – 8, 10 and 21 – 24 are now pending.
The terminal disclaimer for 16/356,844 has been received and approved.
All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendments/remarks filed on 2/23/21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre­ AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “rubber particles” in the vulanizate; it is unclear if the value for the particle size dispersity index is referring to the  EPDM 
The claims recite the limitation "rubber particles". There  is insufficient antecedent basis for this limitation in the claim.
Clime 24 recites a “tension set from 25% elongation of 7%”. It is unclear what is meant by this phrase. “From” implies a range (from… to) but it is not clear how increasing the percentage of elongation with keep the tension at 7% or less.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8, 10 and 21 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of copending Application No. 16/356,951 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because while they recite the same ingredients that make up the thermoplastic vulcanizate, they recite slightly different ranges in the amounts of the isotactic polypropylene, EPDM and PEDM, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 8, 10 and 21 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 - 18 of copending Application No. 16/356,910 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because while they recite the same ingredients that make up the thermoplastic vulcanizate, they recite slightly different ranges in the amounts of the isotactic polypropylene, EPDM and PEDM, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over              LEHMAN US 2008/0194734).
Claim interpretation: The claimed EPDM and PEDM, as presently recited in claim  1, are treated as indistinguishable from each other, noting that they are structurally the same terpolymers, both made of ethylene, propylene and diene monomers. 
Claims 1, 2 and 4: LEHMAN discloses (see entire document) a thermoplastic  vulcanizate (TPV) [as claimed] comprising a thermoplastic phase and at least one  cross-linked hydrocarbon elastomer (abstract, [0005], claim 1).
The thermoplastic phase comprises isotactic polypropylene ([0015], claim 2) [as  claimed] and the cross-linked hydrocarbon elastomer is EPDM rubber ([0018], claim 3)  [as claimed].
The at least one cross-linked hydrocarbon elastomer (i.e. EPDM) is homogeneously dispersed in the isotactic polypropylene ([0009]) [reading on the claimed iPP in which the dispersed is EPDM].
The isotactic polypropylene is present in amounts of 15-85 wt% based on the TPV ([0016]) [fully encompassing the claimed 10-40 wt%] and the rubber is present in amounts of 15-85wt% based on the TPV [fully encompassing the claimed 35-55 wt% plus 0.5-25 wt% of EPDM plus PEDM, totaling 35.5-80 wt%].
LEHMAN discloses that the TPV is made with curatives [reading on the claimed curatives] and a processing oil ([0021]) [reading on the claimed diluent, noting that the present invention also uses oil as the diluent] in amounts of 5-300 parts by weight per 100 parts of the blend of thermoplastic and cross-linked rubber ([0022]) [fully encompassing the claimed at least 10 wt%]. LEHMAN is silent regarding how much curative  to add. However, one of ordinary skill in the art would have known how much curative to        add depending on how much cross-linking is desired motivated by LEHMAN's disclosure that one should follow the progress of the vulcanization by monitoring the requirements during the mixing of the ingredients ([0021 ]).
LEHMAN's ranges, discussed above, fully encompass the claimed ranges. In addition, note that it has been settled that a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. LEHMAN discloses that the invention relates to extruded profiles for use in consumer articles ([0002]), such as interior or exterior panels, pads, or overlay surfaces ([0003]) [each requiring its own polymeric profile]. Accordingly, it would have been obvious for one having ordinary skill in the art to have varied the percentages of each ingredient through  routine experimentation to arrive at a TPV with the desired profile.
Claim 3: The EPDM is made of ethylene, propylene and diene, wherein the diene is selected from ethylene norbornene ([0018]). The ratio between ethylene to propylene is 25:75 - 75:25 [fully encompassing the claimed 55-75 wt%] and the norbornene is present in amount of 0.4-10 wt% ([0018]) [fully encompassing the claimed 2-10 wt%].
Claims 5, 10, 22 and 23:  LEHMAN is silent regarding the claimed properties of MST viscosity, heat of fusion when measured by DSC and tension at 50% elongation. However, since LEHMAN discloses a substantially identical TPV and its components as claimed,  it is expected to have the claimed properties, noting that “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 6: The norbornene is present in amount of 0.4-10 wt% ([0018]) [reading on the claimed 2-12 wt% with sufficient specificity]. The ratio between ethylene to propylene is 25:75 ([0018]), wherein the amount of 25% is lowered when computed based on the combined ethylene, propylene plus the norbornene, meeting the claimed up to 18 wt%.
Claim 7, 21 and 23: LEHMAN discloses that the particles of the cross-linked elastomer are  dispersed homogeneously in the propylene matrix ([0009]). In light of such disclosure and given that LEHMAN discloses a substantially identical TPV as claimed, LEHMAN's  dispersity index is necessarily the same as claimed. Case law holds that "Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 8: LEHMAN discloses  that the TPV further comprises clay and carbon black ([0022]).
Claim 24: See claims 22 and 23 above, which are incorporated herein by reference. LEHMAN is silent regarding the  particle size of the rubber particles. However, LEHMAN discloses that rubber can be milled, chopped, extruded, or pelletized ([0021]), each method producing different particle sizes, thus showing any size and having no preferred size. In light of such disclosure, one of ordinary skill in the art would be motivated to choose a particle size through routine experimentation for the intended end-use of the composition, wherein LEHMAN discloses that the composition can be used in varied end-use applications, such as in consumer articles ([0002]), including interior or exterior panels, pads, or overlay surfaces ([0003]).

Claims 1 – 8, 10 and 21 – 24  are rejected under 35 U.S.C. 103 as being unpatentable over  LEHMAN US 2008/0194734) in view of TSOU et al (WO2016/053542, using US 2017/0233513 as equivalent).
LEHMAN's rejection is discussed above and is incorporated herein by reference. 
Claim interpretation: In addition and/or if claim 1 is amended to differentiate between EPDM and PEDM, the following additionally applies:
LEHMAN discloses EPDM, diluent and curative, and discloses that polymeric additives can be added to the TPV as modifiers [reading on the claimed compatibilizer],            such as un-cross-linked ethylene propylene rubber, styrene block copolymers, etc. ([0023]), but fails to teach PEDM explicitly. However:
TSOU discloses (see entire document) that PEDM is a modifier for rubber compositions and thermoplastics ([0002], [0057]). The terpolymer is composed of 5-20 wt% ethylene [reading on the claimed 5-18% of claim 6] and 2-15 wt% of diene [reading on the claimed 2-12% of claim 6], wherein the diene is ethylidene norbornene ([0006], [0011], [0022]-[0024], tables 2-3, claim 4) [as claimed].
The PSDI of the PEDM is 1.5 – 7 ([0026]) [reading on the claimed less than 3 and less than 7]. The heat of fusion of the PEDM can be as low as 0 J/g when measured by DSC ([0031]) [reading on the claimed no detectable heat of fusion]. The melt flow rate at 230oC of the PEDM is 0.2-100 ([0029] and the Mooney viscosity at 125oC is of greater than 20 ([0030]) [as claimed]. 
The PEDM is added in amounts of 5-99% to 5-75% of an elastomer ([0038]­ [0040]), or thermoplastic polyolefin such as polypropylene in amounts of 10 – 30% ([0057]) [as claimed], plus curatives [as claimed] and 0-40 wt% diluent [as claimed] ([0054], claim 10) and may contain clay and carbon black ([0047]) [as claimed]. 
TSOU discloses that PEDM resolves the deficiency of fillers migrating away from  the polyolefin of the rubber composition ([0019]).
It would have been obvious to one of ordinary skill in the art to have replaced LEHMAN's polymeric modifiers with TSOU's PEDM modifier and in the disclosed amounts and percentages and having the disclosed PSDI and heat of fusion,  since LEHMAN discloses that  polymeric additives, such ethylene propylene polymers, can be added to the thermoplastic vulcazinate as modifiers and TSOU discloses that propylene ethylene diene terpolymer is a good modifier for rubber or thermoplastics in that it resolves the deficiency of fillers migrating away from the polyolefin of the rubber composition, wherein both LEHMAN and TSOU are concerned with making a composition comprising   EPDM/PEDM, diluent, curative, fillers, and an additional rubber or thermoplastic.
It would have been obvious to one of ordinary skill in the art to have achieved the claimed properties of tension, elongation at break, break stress, and Mooney viscosity, since LEHMAN in view of TSOU discloses the claimed composition, noting that “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 


Response to Arguments
Applicant's arguments with respect to claim(s) 1 – 8, 10 and 21 – 24 have been considered but are  moot because the new ground of rejection does not rely on any reference applied in the  prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant submits, as the sole argument, that claim 5 has been amended to correct the claim objection.
In response, please note that said amendment has been accepted.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair­ my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765